PER CURIAM.
Paul Emile Elma appeals the summary denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because the trial court did not attach documentation conclusively refuting the defendant’s allegations, we remand this case to the trial court with directions to issue an amended order explaining why the original order was “without prejudice,” attach documentation that refutes the defendant’s claim, or provide the defendant with the twenty-four (24) additional days credit for time served in case no. 00-41144. See Davis v. State, 869 So.2d 766 (Fla. 1st DCA 2004); Wallen v. State, 860 So.2d 1054 (Fla. 5th DCA 2003); Bohler v. State, 747 So.2d 1070 (Fla. 3d DCA 2000).